Citation Nr: 0843656	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-17 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claims folder was 
subsequently transferred to the Wichita, Kansas RO.  


FINDING OF FACT

The veteran's bilateral hearing loss was not caused by his 
period of military service.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2005, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in an April 2006 letter accompanying a 
statement of the case (SOC), the veteran was informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

Although the RO has not readjudicated the veteran's claim 
since providing additional VCAA notice with regard to 
Dingess, there has been no reason to do so, since with the 
exception of the transcript from his September 2007 hearing, 
he has not submitted or identified any additional evidence in 
response to the VCAA notice.  The absence of a supplemental 
statement of the case (SSOC) after issuing additional notice 
is not prejudicial because the result of such a 
readjudication on exactly the same evidence and laws 
previously considered would be identical to the previous 
adjudication.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (both indicating that, as a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.)  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's December 1954 discharge examnation, VA medical 
records, and VA examinations.  

The Board acknowledges that the RO attempted to secure 
service medical records (SMRs) from the National Personnel 
Records Center (NPRC).  The NPRC responded that the records 
were not available and presumed destroyed in the St. Louis 
fire in 1973.  See O'Hare vs. Derwinski, 1 Vet. App. 365 
(1991) (where SMRs have been destroyed or are unavailable, 
the Board has a heightened duty to provide and explanation of 
reasons or bases for its findings).

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (are heightened).  
See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 
(1991).  That duty includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  "Full compliance with the [statutory 
duty to assist] also includes VA assistance in obtaining 
relevant records from private physicians when [the veteran] 
has provided concrete data as to time, place, and 
identity."  Olson v. Principi, 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483.  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).  

Lastly, even the absence of some or all of his service 
medical records does not obviate the need for the veteran to 
have this medical nexus evidence linking his bilateral 
hearing loss to his military service.  See Russo v. Brown, 9 
Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-
93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).

It also deserves mentioning that in a March 2006 VCAA notice 
response form, the veteran indicated he had no other 
information or evidence to submit.  So as there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A. 

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a diagnosis of bilateral 
hearing loss.  Therefore, he has a disability for VA 
purposes.  

As discussed above, the veteran's SMRs are not of record 
because they were destroyed in a fire.  However, his December 
1954 discharge examination report is associated with the 
claims folder.  It shows that the veteran's hearing was 15/15 
on whisper test, and noted a scarring of the left tympanic 
membrane.  

At his September 2007 Travel Board hearing, the veteran 
testified that he thought his hearing loss was the result of 
an in-service football injury.  He stated that he hurt one of 
his eardrums and received treatment for it while in the 
military.  He testified that he was not exposed to loud noise 
in the military, because he worked as a supply technician.  
After leaving the military in January 1955, he did not seek 
medical treatment for his hearing loss, and worked as a jig 
builder for Boeing.  He was provided with hearing protection, 
which he used whenever he thought that it was needed.  He 
reported working around loud noises during his 37 year career 
at Boeing.  He stated that he was diagnosed with hearing loss 
during a Boeing hearing evaluation.  

In April 2005, the veteran underwent a VA audio examination.  
The veteran's medical records were available to the examiner, 
but not the claims folder.  The veteran stated that his 
situation of greatest difficulty was that he could not 
understand people unless he looked directly at them.  He 
reported that prior to serving in the military, he worked on 
a farm.  While in the military, he went to aircraft mechanic 
school, but then worked as a supply technician.  After 
service he worked at Boeing for 37 years as a jig builder.  
He hunted for recreation prior to and after military service.  
He shot from his right shoulder.  The examiner performed an 
audiological examination and diagnosed the veteran with 
bilateral hearing loss.  The examiner did not provide an 
etiology opinion, but referred the veteran to an ear, nose, 
and throat specialist.  

In June 2005, the veteran saw a VA ear, nose, and throat 
specialist, who reviewed the veteran's claims folder.  The 
veteran reported perforating his left tympanic membrane while 
playing football in the military.  He stated it was repaired 
with a patch procedure.  The physician noted that the veteran 
did not have in-service acoustic trauma, but did suffer a 
left tympanic membrane trauma.  The physician stated that a 
paper or tissue patch allows a perforated eardrum to heal 
"very nicely without hearing loss."  He noted that the 
veteran had normal hearing according to a whisper test, but 
added that the whisper test was subjective.  The physician 
suspected that the veteran's hearing loss was "probably" 
more related to occasional loud noises at Boeing and not to 
military noises.  He did not think that the eardrum 
perforation had any effect on his hearing loss.  

The opinion provided by the ear, nose, and throat specialist 
provides evidence against the veteran's claim.  The veteran's 
VA medical treatment records do not provide a nexus between 
his period of active service and his bilateral hearing loss.  
There is no evidence of record to provide the necessary link 
between the veteran's current disability from bilateral 
hearing loss and his period of military service.  The veteran 
believes that his in-service left eardrum trauma caused his 
bilateral hearing loss.  This is a medical determination, and 
while the veteran is competent to describe his symptoms, he 
is not competent to make a statement of causation.  Barr, 21 
Vet. App. at 303.  The Board must also note the lapse of many 
years between the veteran's separation from service and the 
first treatment for the claimed disorder.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In the absence of medical evidence providing a link between 
the claimed disability and military service, the Board finds 
that the preponderance of the evidence is against service 
connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(b).  Since the preponderance of the evidence is 
against the claim, the provisions of 38 U. S. C. A. 5107(b) 
regarding reasonable doubt are not applicable, and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


